 
Exhibit 10.2
 
CONVERTIBLE PROMISSORY NOTE
 
$83,333.33
July 20, 2007
   

FOR VALUE RECEIVED, the undersigned, VoIP, INC., a Texas corporation (the
"Company"), promises to pay to the order of ELLIS INTERNATIONAL LTD., or its
successors or assigns ("Holder"), at 53rd Street Urbanizacion Obarrio, Swiss
Tower, 16th Floor, Panama, Republic of Panama, or at such other place as the
Holder may designate in writing to the Company, in lawful money of the United
States of America, the principal sum of Eighty Three Thousand Three Hundred
Thirty Three Dollars and Thirty Three Cents ($83,333.33), payable at the earlier
of any of the following events or dates:



7.  
August 20, 2007;
 

8.  
The Company’s closing and funding of a financing agreement that nets a minimum
receipt of $1,000,000 cash; or
 

9.  
The Company’s first substantial receipt of cash related to revenue generated
from a major new customer.



In the event that the Company fails to repay this promissory note (this “Note”)
upon the occurrence of one of the above three conditions, the Holder may, at its
option, formally declare the Company to be in default hereunder. In that event,
this Note shall become immediately convertible in whole or in part, at Holder’s
option, into shares of the Company’s common stock, par value $0.001 per share,
at the conversion rate of the lesser of: (a) $0.08 per share; or (b) a 30%
discount to the average of the closing market price of the Company’s common
stock over the five trading days immediately preceding such conversion.


The delay or failure to exercise any right hereunder shall not waive such right.
The undersigned hereby waives demand, presentment, protest, notice of protest,
any and all delays or lack of diligence in collection hereof and assents to each
and every extension or postponement of the time of payment or other indulgence.


In the event of default hereunder such that this Note is placed in the hands of
an attorney for collection (whether or not suit is filed), or if this Note is
collected by suit or legal proceedings or through bankruptcy proceedings, the
Company agrees to pay reasonable attorney's fees and expenses of collection.


The Company has been informed by the Holder that Holder is an "accredited
investor," as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Holder to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. Further, that the Holder is able to bear
the risk of such investment for an indefinite period and to afford a complete
loss thereof.


This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York. Exclusive jurisdiction relating to this
Note shall vest in courts located in New York State.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Note
the date and year first above written.
 

     
VoIP, Inc.
 
   
   
  By:   /s/ Robert Staats  

--------------------------------------------------------------------------------

Name: Robert Staats
Title: Chief Accounting Officer

 

--------------------------------------------------------------------------------


 